Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the “Employer”),
and MICHAEL C. SMILEY (the “Executive”), to be effective as of May 1, 2008 (the
“Effective Date”).

RECITALS

A. The Employer wishes to employ the Executive, and the Executive desires to
accept employment with the Employer.

B. The Employer and the Executive desire to enter into this agreement to
delineate the terms and conditions of the Executive’s employment.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1. Employment. As of the Effective Date, the Executive hereby accepts employment
on the following terms and conditions. The Employer shall employ the Executive
as Chief Financial Officer of the Employer. The Executive understands and agrees
that he is an at-will employee, and the Executive and the Employer can, and
shall have the right to, terminate the employment relationship at any time for
any or no reason, with or without notice, and with or without cause, subject to
the payment provisions contained in Paragraph 7 of this Agreement. Nothing
contained in this Agreement or any other agreement shall alter the at-will
relationship.

2. Duties. The Executive shall work for the Employer in a full-time capacity.
The Executive shall, during the term of his employment, have the duties,
responsibilities, powers, and authority customarily associated with the position
of an executive officer. The Executive shall solely report to, and follow the
direction of, the Chief Executive Officer of the Employer or to his designee or
a designee of the Board of Directors of the Company (the “Board”). The Executive
shall diligently, competently, and faithfully perform all duties, and shall
devote his entire business time, energy, attention, and skill to the performance
of duties for the Employer or its affiliates and will use his best efforts to
promote the interests of the Employer. It shall not be considered a violation of
the foregoing for the Executive to serve on business, industry, civic, religious
or charitable boards or committees, so long as such service is in compliance
with the Employer’s Corporate Governance Guidelines, the Chief Executive Officer
of the Employer is provided notice of such service and, in his reasonable
determination, such service does not individually or in the aggregate
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Employer in accordance with this Agreement.

3. Executive Loyalty. Subject to the terms of this Agreement and the Corporate
Governance Guidelines, the Executive shall devote all of his time, attention,
knowledge, and skill solely and exclusively to the business and interests of the
Employer, and the Employer shall be entitled to all benefits and profits arising
from or incident to any and all work, services, and advice of the Executive. The
Executive expressly agrees that during the term of his employment, he shall not
engage, directly or indirectly, as a partner, officer, director, member,
manager, stockholder, supplier, advisor, agent, employee, or in any other form
or capacity, in any other business similar to that of the Employer. The
foregoing notwithstanding, and except as otherwise set forth in Paragraph 8, and
provided that none of the following reflects poorly on the Employer or, in the
reasonable determination of the Employer’s Chief



--------------------------------------------------------------------------------

Executive Officer, individually or in the aggregate significantly interferes
with the performance of the Executive’s responsibilities as an employee of the
Employer in accordance with this Agreement, nothing herein contained shall be
deemed to prevent the Executive from (1) otherwise managing his personal
investments and financial affairs, or (2) investing his money in the capital
stock or other securities of any corporation whose stock or securities are
publicly-owned or are regularly traded on any public exchange, so long as
(a) the Executive does not beneficially own stock in any such corporation if
more than five percent (5%) of the Employer’s annual sales are to such
corporation or if the Employer’s products comprise more than five percent
(5%) of such corporation’s annual sales, or (b) the Executive does not
beneficially own more than one percent (1%) of the outstanding capital stock of
any such corporation.

4. Compensation.

A. Base Salary. So long as the Executive is employed by the Employer, the
Employer shall pay the Executive a gross base salary at an annual rate of
$282,000 (the “Base Salary”), payable in substantially equal installments in
accordance with the Employer’s payroll policy from time to time in effect. The
Executive’s Base Salary shall be subject to any payroll or other deductions as
may be required to be made pursuant to law, government order, or by agreement
with, or consent of, the Executive. The Base Salary shall be reviewed at least
annually, and may be increased or decreased from time to time as shall be
determined by the Employer, and once such Base Salary shall have been increased
or decreased, it shall thereafter be treated for all purposes of this Agreement
as the Executive’s Base Salary. Unless specifically agreed to in writing by the
Employer and the Executive, any increase or decrease in Base Salary shall not
limit or reduce any other obligation of the Employer or the Executive under this
Agreement.

B. Performance Bonus. The Executive shall be eligible to earn a performance
bonus for calendar year 2008 under the Employer’s 2008 Management Bonus Plan
(the “Bonus”) upon the attainment of certain performance measures. The
Compensation Committee of the Board (the “Compensation Committee”) shall set the
performance targets for a given year. The Bonus shall be targeted at fifty
percent (50%) of the Executive’s Base Salary (the “Target Bonus”), with the
actual Bonus earned to be calculated on that portion of the Executive’s Base
Salary actually earned during the calendar year for which the Bonus is
calculated. The foregoing notwithstanding, and subject to the final sentence of
this subparagraph B, as the Executive’s Bonus for 2008 performance, the
Executive shall receive the greater of the Bonus earned under the 2008
Management Bonus Plan or 20% of the Executive’s Base Salary actually earned from
the Employer for 2008. The Bonus, if any, for a given year (the “Bonus Year”)
shall be paid in the following year and on or about March 15 of such year,
provided, and except as otherwise set forth in Paragraph 7B, the Executive must
be employed by the Employer and in good standing as of the date that the Bonus
is paid to earn any Bonus for the Bonus Year.

C. Equity. The Executive shall be entitled to the following equity awards, which
awards shall be granted under and pursuant to the terms of the 2006 Zebra
Technologies Corporation Incentive Compensation Plan as may be amended from time
to time (the “2006 Incentive Compensation Plan”):

(1) An initial non-qualified stock option (the “Initial Option”) to purchase
Eleven Thousand Seven Hundred (11,700) shares of the Employer’s common stock
shall be granted on the Effective Date or as soon as practical thereafter (the
“Grant Date”) and shall vest in four (4) substantially equal annual installments
on each anniversary of the Grant Date, subject to the Executive’s continued
employment with the Employer on each such anniversary date. The Initial Option
shall be granted at an exercise price equal to the fair market value of a share
of the Employer’s common stock as reported on The NASDAQ Stock Market as of the
closing of such market on the Grant Date. Upon the



--------------------------------------------------------------------------------

date of such grant, the Employer shall provide the Executive with a Stock Option
Agreement substantially in the form of attached Exhibit A, which shall describe
the terms and conditions of the Initial Option grant consistent with this
Agreement.

(2) A restricted stock grant for Seven Thousand Five Hundred (7,500) shares of
the Employer’s common stock (the “Long-Term Incentive Restricted Stock Grant”)
shall be granted to the Executive on the Grant Date. The Long-Term Incentive
Restricted Stock Grant shall vest as follows (the “Long-Term Incentive
Targets”), but subject to the provisions contained in Paragraph 7B, only if the
Executive is employed by the Employer at the time of vesting:

(a) twenty-five percent (25%) of the shares subject to the Long-Term Incentive
Restricted Stock Grant shall vest if at any time during the period from the
Grant Date and ending on September 4, 2012 (the “Vesting Period”) the average of
the Total Shareholder Return (as hereinafter defined) measured over any
forty-five (45) consecutive trading-days is at least sixty percent (60%); and

(b) the final seventy-five percent (75%) of the shares subject to the Long-Term
Incentive Restricted Stock Grant shall vest if at any time during the Vesting
Period the average of the Total Shareholder Return measured over any forty-five
(45) consecutive trading-days, is at least one hundred percent (100%).

If the average of the Total Shareholder Return measured over any forty-five
consecutive trading-day period is between sixty percent (60%) and one hundred
percent (100%), then the Executive shall vest in the Long-Term Incentive Targets
in the aggregate (which Vested Percentage shall include the 25% reflected in
subparagraph (a), above), as follows:

 

Total Shareholder Return

   Vested Percentage

65% but less than 70%

   28.8%

70% but less than 75%

   33.4%

75% but less than 80%

   39.3%

80% but less than 85%

   46.8%

85% but less than 90%

   56.2%

90% but less than 95%

   68.4%

95% but less than 100%

   83.8%

Subject to the provisions contained in Paragraph 7B, any shares which are
unvested at the expiration of the Vesting Period as a result of the failure to
attain the Long-Term Incentive Targets shall be forfeited.

For purposes of this Agreement, “Total Shareholder Return” shall be calculated
pursuant to the following formula:

(The fair market value of a share of the Employer’s common stock as reported on
The NASDAQ Stock Market as of the close of business on any particular date - the
Effective

Date Stock Price) + Dividends

 

Effective Date Stock Price.

For purposes of this Agreement, “Effective Date Stock Price” shall mean $36.80.



--------------------------------------------------------------------------------

To prevent dilution or enlargement of the Total Shareholder Return, the
Compensation Committee shall make or authorize to be made an adjustment to the
foregoing formula for Total Shareholder Return to prevent dilution or
enlargement of the Total Shareholder Return, as a result of the following:
(1) any adjustment, recapitalization, reorganization or other changes in the
Employer’s capital structure or its business; (2) any merger or consolidation of
the Employer (other than a Change in Control); (3) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Employer’s common stock or the rights thereof; (4) the dissolution or
liquidation of the Employer; (5) any sale or transfer of all or any part of the
Employer’s assets or business; or (6) any other corporate act or proceeding,
whether of a similar character or otherwise.

Upon the date of the Long Term Incentive Restricted Stock Grant, the Employer
shall provide the Executive with a Restricted Stock Agreement substantially in
the form of attached Exhibit B, which shall describe the terms and conditions of
such grants consistent with this Agreement.

D. Employee Benefits. During the term of the Executive’s employment, the
Employer shall:

(1) include the Executive in any life insurance, disability insurance, medical,
dental or health insurance, vacation (of four (4) weeks in each calendar year,
which shall in all instances cease accruing beyond a cap of four (4) weeks of
accrued but unused vacation, until said accrued but unused vacation bank drops
below a four (4) weeks total), savings, pension and retirement plans and other
benefit plans or programs (including, if applicable, any excess benefit or
supplemental executive retirement plans) maintained by the Employer for the
benefit of its executive officers; and

(2) include the Executive in such perquisites as the Employer may establish from
time to time that are commensurate with his position and at least comparable to
those received by other executive officers of the Employer.

Nothing in this Agreement shall be construed to limit, condition, or otherwise
encumber the rights of the Employer, in its sole discretion, to amend,
discontinue, substitute or maintain any benefit plan, program, or perquisite.

5. Expenses. While employed by the Employer, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and necessary business expenses
incurred by the Executive, in accordance with the practices and policies
applicable to other executive officers of the Employer, including professional
and service company dues, journal subscriptions, educational seminars,
conferences, and symposiums and as required by the Internal Revenue Service to
qualify as ordinary and necessary business expenses under the Internal Revenue
Code of 1986, as amended (the “Code”). The Executive shall be entitled to
receive prompt reimbursement for travel expenses incurred in connection with the
performance of his duties under this Agreement. To receive reimbursement, the
Executive shall submit to the Employer such vouchers or expense statements that
reasonably evidence expenses incurred in accordance with the Employer’s travel
and expense reimbursement policy.

6. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

A. Death or Disability. Upon the Executive’s date of death or the date the
Executive is given written notice that he has been determined to be disabled by
the Employer. For purposes of this Agreement, the Executive shall be deemed to
be disabled if the Executive, as a result of illness or



--------------------------------------------------------------------------------

incapacity, shall be unable to perform substantially his required duties for a
period of one hundred eighty (180) consecutive days; provided, however, that if
the Executive, after being unable to perform substantially his required duties
for a period of less than one hundred eighty (180) consecutive days as a result
of illness or incapacity returns to active duty for less than thirty (30) days,
the period of such active duty will be disregarded in determining whether the
180 consecutive day threshold has been accumulated (although it will not be
accumulated as part of the 180 day period). A termination of the Executive’s
employment by the Employer for disability shall be communicated to the Executive
by written notice and shall be effective on the tenth (10th) business day after
receipt of such notice by the Executive, unless the Executive returns to
full-time performance of his duties before such tenth (10th) business day.

B. Cause Termination. On the date the Chief Executive Officer or his designee
provides the Executive with written notice that he is being terminated for
Cause. For purposes of this Agreement, and as determined by the Chief Executive
Officer or his designee in his sole discretion, the Executive shall be deemed
terminated for “Cause” if the Chief Executive Officer or his designee terminates
the Executive after the Executive:

(1) shall have committed, been indicted of, or been convicted of, or admitted,
plea bargained, entered a plea of no contest or nolo contendere to, any felony
of any kind or a misdemeanor, or violated any laws, involving fraud, dishonesty
or an act of moral turpitude;

(2) shall have materially breached this Agreement or any other agreement to
which the Executive and the Employer are parties;

(3) shall have materially violated any written Employer policy, regardless of
whether within or outside the scope of his authority;

(4) shall have committed willful or intentional misconduct, gross negligence, or
dishonest, fraudulent or unethical behavior, or other conduct involving serious
moral turpitude in the performance of his duties hereunder;

(5) shall have failed or refused to materially comply (to the best of his
ability) with a specific direction of the Employer, unless the Executive
reasonably and in good faith believes such specific direction to be unlawful (in
which case the Employer’s termination of the Executive’s employment shall not be
for Cause under this provision); or

(6) engages in any conduct which breaches his fiduciary duty to the Employer,
which materially injures the integrity, character or reputation of the Employer
or which impugns Executive’s own integrity, character or reputation so as to
cause Executive to be unfit to act in the capacity of an executive officer of
the Employer.

A termination of employment by the Employer for Cause under subparagraphs 6B(2),
(3), (4), (5) or (6) shall be effectuated by the Chief Executive Officer or his
designee giving the Executive written notice of the termination within thirty
(30) days of the event constituting Cause, or such longer period as the parties
may agree, setting forth in reasonable detail the specific conduct of the
Executive that constitutes Cause, the specific provisions of this Agreement on
which the Employer relies and, to the extent such Cause is susceptible to cure,
providing the Executive with a thirty (30) day cure period. If such Cause is
susceptible to cure and the Executive fails to remedy the condition within such
thirty (30) day cure period, the Employer may terminate the Executive’s
employment within thirty (30) days after the expiration of the cure period, and
if the Employer fails to so terminate the Executive’s employment, any subsequent
termination based upon the same underlying facts shall not constitute a
termination for Cause under this subparagraph 6B.



--------------------------------------------------------------------------------

C. Employer Termination. On the date the Employer terminates the Executive’s
employment for any reason, other than a reason otherwise set forth in this
Paragraph 6.

D. Good Reason Termination. On the date the Executive terminates his employment
for Good Reason. The term “Good Reason” means the occurrence of any one of the
following:

(1) demotion of the Executive by the Employer to a non-executive officer
position (including a material diminution in the status of the Executive’s
responsibilities, authorities, powers or duties taken as a whole) or assignment
to the Executive of any duties materially inconsistent with his position, status
or responsibilities under this Agreement;

(2) material breach of any provision of this Agreement by the Employer; or

(3) decrease in Base Salary as in effect on the Effective Date in an amount
equal to or greater than ten percent (10%) (unless such decrease is applied on a
proportionally equal basis to all executive officers of the Employer) (an
“Applicable Decrease”), but only if the Executive terminates his employment with
the Employer as a result of an Applicable Decrease within fifteen (15) business
days of the later of (i) the effective date of the Applicable Decrease, or
(ii) the Executive’s actual knowledge of Applicable Decrease (“Applicable
Decrease Date”). For clarification purposes, should the Executive fail to
terminate his employment with the Employer within fifteen (15) business days of
the Applicable Decrease Date, such termination shall not constitute termination
of employment by the Executive for Good Reason under this provision.

A termination of employment by the Executive for Good Reason under subparagraph
6D(1) or (2) shall be effectuated by giving the Employer written notice of the
termination within thirty (30) days of the event constituting Good Reason,
setting forth in reasonable detail the specific conduct of the Employer that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies and providing the Employer with a thirty (30) day period during
which it may remedy the condition constituting Good Reason. If the Employer
fails to remedy the condition within such thirty (30) day period, the Executive
must terminate his employment within thirty (30) days after the expiration of
the cure period, and if the Executive fails to so terminate his employment, any
subsequent termination based upon the same underlying facts shall not constitute
a termination for Good Reason under this subparagraph 6D.

E. Resignation. On the date the Executive terminates his employment for any
reason (other than Good Reason), provided that the Executive shall give the
Chief Executive Officer sixty (60) days written notice prior to such date of his
intention to terminate such employment. The Chief Executive Officer or his
designee may, in its sole discretion, waive such sixty (60) day notice
requirement.

7. Compensation Upon Termination.

A. Final Payments. If the Executive’s services are terminated pursuant to
Paragraph 6, the Executive shall be entitled to his salary through his final
date of active employment plus any accrued but unused vacation pay. The
Executive also shall be entitled to any benefits mandated under the



--------------------------------------------------------------------------------

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required
under the terms of any death, insurance, or retirement plan, program, or
agreement provided by the Employer and to which the Executive is a party or in
which the Executive is a participant, including, but not limited to, any
short-term or long-term disability plan or program, if applicable.

B. Severance Benefits.

(1) In addition to the salary and benefits described in Paragraph 7A, if the
Executive’s employment is terminated pursuant to Paragraphs 6C or 6D, the
Executive shall be entitled to the following: (i) the continuation of his Base
Salary at the annual salary rate then in effect (before any reduction under
Paragraph 6D(3) which is made on a proportionally equal basis to all executive
officers and which is made within the one (1) year period preceding the date the
Executive’s employment is terminated), for a period of one year following the
termination of the Executive’s employment (the “Severance Period”), payable in
accordance with the Employer’s payroll policy from time to time in effect and
subject to the limitations imposed under subparagraph 7B(3); (ii) a pro-rata
portion of the Bonus for the year in which the Executive’s employment
terminates, if such Bonus would have been earned had the Executive been employed
and in good standing as of the date the Bonus otherwise is paid to other senior
level executive of the Employer, and payable at the time the Bonus otherwise is
paid to other senior level executives of the Employer; (iii) the Bonus
attributable to the calendar year prior to the calendar year in which the
Executive’s employment terminates, if such Bonus would have been earned had the
Executive been employed and in good standing as of the date the Bonus otherwise
is paid to other senior level executive of the Employer, and provided such Bonus
had not yet been paid in accordance with the timing provisions set forth in
Paragraph 4B, and payable at the time the Bonus otherwise is paid to other
senior level executives of the Employer; (iv) a payment equal to one hundred
percent (100%) of the Target Bonus (before any reduction under Paragraph 6D(3)
which is made on a proportionally equal basis to all executive officers and
which is made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary for such year, to be paid
at the same time that performance bonuses are generally paid by the Employer to
its executives for the year in which such termination occurs; (v) equity
compensation, if any, subject to the terms of the Executive’s award agreement;
(vi) professional outplacement services by a company selected by, and paid by,
the Employer within one (1) year after the date of termination, in an amount not
to exceed $32,000; and (vii) continued coverage of the Executive and his
dependents in the medical and dental insurance plans sponsored by the Employer,
as mandated by COBRA, which may continue to the extent required by applicable
law and the Employer shall pay for such coverage, at the same rate the Employer
pays for health insurance coverage for its active employees under its group
health plan (with the Executive required to pay for any employee-paid portion of
such coverage), through the earlier of (a) the last day of the Severance Period
or (b) the date the Executive becomes eligible for coverage under another group
health plan that does not impose preexisting condition limitations on the
Executive’s coverage, provided, however, that nothing herein shall be construed
to extend the period of time over which such COBRA continuation coverage may be
provided to the Executive and his dependents beyond that mandated by law and,
provided further, that the Executive shall be required to pay the entire cost of
such COBRA continuation coverage for any time following the last day of the
Severance Period.

(2) The foregoing notwithstanding, if at any time within one hundred twenty
(120) days immediately preceding or one (1) year immediately following a “Change
in



--------------------------------------------------------------------------------

Control,” the Executive’s employment is terminated pursuant to Paragraph 6C or
6D, the Executive shall be entitled to the following compensation, in lieu of
any payments otherwise set forth in Paragraph 7B(1) above, and payable within
sixty (60) days following the later of the Change in Control or the termination,
subject, however, to the limitations imposed under subparagraph 7B(3): two
(2.0) times the Executive’s Base Salary at the annual rate then in effect
(before any reduction under Paragraph 6D(3) which is made on a proportionally
equal basis to all executive officers and which is made within the one (1) year
period preceding the date the Executive’s employment is terminated) and two
(2.0) times the Target Bonus (before any reduction under Paragraph 6D(3) which
is made on a proportionally equal basis to all executive officers and which is
made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary for such year. In
addition, upon the termination of the Executive’s employment as set forth in
this subparagraph 7B(2) the Executive and his dependents shall be offered
continued coverage under the Employer’s group health plan for the duration of
the COBRA continuation period on the same financial terms as described above in
subparagraph 7B(1)(vii) and shall also be entitled to the compensation and
benefits, if any, set forth in subparagraphs 7B(1)(ii), (iii), (v) and (vi),
above.

(3) Notwithstanding the foregoing, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code and the regulations and
guidance promulgated thereunder, any payments described in this Paragraph 7B
shall be delayed for a period of six (6) months following the Executive’s
separation of employment to the extent and up to an amount necessary to ensure
such payments are not subject to the penalties and interest under Section 409A
of the Code. The payments to be made under this Paragraph 7B shall be further
conditioned upon the Executive’s execution of an agreement acceptable to the
Employer that (i) waives any rights the Executive may otherwise have against the
Employer, and (ii) releases the Employer from actions, suits, claims,
proceedings and demands related to the period of employment and/or the
termination of employment. For purposes of this Paragraph 7B, “Change in
Control” shall be as defined under the 2006 Incentive Compensation Plan, as in
effect on the date hereof, which definition is incorporated herein by reference;
provided, however, the definition of Change in Control as set forth herein is
not intended to be broader than the definition of a “change in control event” as
defined by reference to the regulations under Section 409A of the Code, and the
payments described in Paragraph 7B(2) shall not be payable unless the applicable
Change in Control constitutes a change in control event in accordance with
Section 409A of the Code and the regulations and guidance promulgated
thereunder.

C. Excise Tax. If it shall be determined that any payment to the Executive
pursuant to this Agreement or any other payment or benefit from the Employer,
any affiliate, any shareholder of the Employer or any other person would be
subject to the excise tax imposed by Section 4999 of the Code because such
payment equals or exceeds three times the “Base Amount” (as defined under
Section 280G of the Code) by an amount in excess of ten percent (10%) of such
three times the Base Amount, then the Executive shall receive a Tax Gross-Up
Payment (as defined below) with respect to all such excise taxes. “Tax Gross-Up
Payment” means an amount payable to the Executive such that, after payment of
Taxes (as defined below) on such amount there remains a balance sufficient to
pay the Taxes being reimbursed. “Taxes” means the incremental United States
federal, state and local income, excise and other taxes payable by the Executive
with respect to any applicable item of income. If it shall be determined that
any payment to the Executive pursuant to this Agreement or any other payment or
benefit from the Employer, any affiliate, any shareholder of the Employer or any
other person would be



--------------------------------------------------------------------------------

subject to the excise tax imposed by Section 4999 of the Code because such
payment exceeds three times the Base Amount by an amount equal to ten percent
(10%) or less of such three times the Base Amount, then the amount of any
payments hereunder which shall be paid to the Executive shall be reduced to an
amount equal to one dollar less than three times the Base Amount.

8. Restrictive Covenants.

A. Confidentiality.

(1) Confidential Information. The Executive understands that the Employer
possesses Confidential Information which is important to its business, the
Employer devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business and the Employer diligently maintains the secrecy
and confidentiality of its Confidential Information. For purposes of this
Agreement, Confidential Information is information that was or will be
developed, created, or discovered by or on behalf of the Employer, or which
became or will become known by, or was or is conveyed to the Employer, which has
commercial value in the Employer’s business. “Confidential Information” means
any and all financial, technical, commercial or other information concerning the
business and affairs of the Employer that is confidential and proprietary to the
Employer, including without limitation, (i) information relating to the
Employer’s past and existing customers and vendors and development of
prospective customers and vendors, including specific customer product
requirements, pricing arrangements, payment terms, customer lists and other
similar information; (ii) inventions, designs, methods, discoveries, works of
authorship, creations, improvements or ideas developed or otherwise produced,
acquired or used by the Employer; (iii) the Employer’s proprietary programs,
processes or software, consisting of but not limited to, computer programs in
source or object code and all related documentation and training materials,
including all upgrades, updates, improvements, derivatives and modifications
thereof and including programs and documentation in incomplete stages of design
or research and development; (iv) the subject matter of the Employer’s patents,
design patents, copyrights, trade secrets, trademarks, service marks, trade
names, trade dress, manuals, operating instructions, training materials, and
other industrial property, including such information in incomplete stages of
design or research and development; and (v) other confidential and proprietary
information or documents relating to the Employer’s products, business and
marketing plans and techniques, sales and distribution networks and any other
information or documents which the Employer reasonably regards as being
confidential.

(2) Employer Materials. Executive understands that the Employer possesses or
will possess Employer Materials which are important to its business. For
purposes of this Agreement, “Employer Materials” are documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Employer, whether such documents have been prepared by the Executive or by
others.

(3) Treatment of Confidential Information and Employer Property. In
consideration of the Executive’s employment by the Employer, the compensation
received by the Executive from the Employer, and the Employer’s agreement to
give Executive access to certain Confidential Information, the Executive agrees
as follows:



--------------------------------------------------------------------------------

(a) All Confidential Information and trade secret rights, and other intellectual
property and rights (collectively “Rights”) in connection therewith will be the
sole property of the Employer. At all times, both during the Executive’s
employment by the Employer and after its termination for any reason, Executive
will keep in confidence and trust and will not use or disclose any Confidential
Information or anything relating to it without the prior written consent of the
Chief Executive Officer or his designee, except as may be necessary and
appropriate in the ordinary course of performing the Executive’s duties to the
Employer.

(b) All Employer Materials will be the sole property of the Employer. The
Executive agrees that during the Executive’s employment by the Employer, the
Executive will not remove any Employer Materials from the business premises of
the Employer or deliver any Employer Materials to any person or entity outside
the Employer, except in connection with performing the duties of his employment.
The Executive further agrees that, immediately upon the termination of the
Executive’s employment by the Executive or by the Employer for any reason, or
during the Executive’s employment if so requested by the Employer, the Executive
will return all Employer Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only the Executive’s
copy of this Agreement.

B. Noncompetition and Nonsolicitation. While employed by the Employer and for a
period of twenty-four (24) consecutive months following the date of termination
of employment for any reason, the Executive will not directly or indirectly:

(1) Contact, solicit, interfere with or divert any of the Employer’s customers;

(2) Accept employment or engage in a competing business, or engage in any
activity that may result in the disclosure, divulging or otherwise use of
Confidential Information acquired during Executive’s employment with the
Employer; and

(3) Solicit any person who is employed by the Employer for the purpose of
encouraging that employee to join the Executive as a partner, agent, employee,
contractor or otherwise in any business activity.

In the event of any breach of this subparagraph B, the Executive agrees that the
twenty-four (24) month restricted period shall be tolled during the time of such
breach.

C. Nondisparagement. While employed by the Employer and indefinitely thereafter,
the Executive shall refrain from (1) making any false statement about the
Employer, and (2) all conduct, verbal or otherwise, that disparages or damages
or could disparage or damage the reputation, goodwill, or standing in the
community of the Employer or any of its subsidiaries, affiliates, or parents or
any of their officers, directors, employees and stockholders, or that could have
a deleterious effect upon the Employer’s or any of its subsidiaries’,
affiliates’, or parents’ business, provided, however, that nothing contained in
this Paragraph 8C or any other paragraph of this Agreement shall preclude the
Executive from making any statement in good faith that is required by law or
order of any court or regulatory commission.

D. Forfeitures. In the event that the Executive breaches any of the restrictions
in this Paragraph 8, he shall forfeit all of the applicable payments and
benefits under this Agreement,



--------------------------------------------------------------------------------

including but not limited to such payments and benefits pursuant to Paragraph 7,
and the Employer shall have the right to recapture and seek repayment of any
such applicable payments and benefits under this Agreement. The Employer and the
Executive acknowledge that the remedy set forth hereunder is not to be
considered a form of liquidated damages and the forfeiture, recapture or
repayment shall not be the exclusive remedy hereunder.

E. Intellectual Property. The Employer has adopted a policy on Inventions
intended to encourage research and inventions by its executives, to appraise and
determine relative rights and equities of all parties concerned, to facilitate
patent applications, licensing, and the generation of royalties, if any, and to
provide a uniform procedure in patent matters when the Employer has a right or
equity. “Inventions” includes all improvements, inventions, designs, formulas,
works of authorship, trade secrets, technology, computer programs, compositions,
ideas, processes, techniques, know-how and data, whether or not patentable, made
or conceived or reduced to practice or developed by the Executive, either alone
or jointly with others, during the term of the Executive’s employment, including
during any period prior to the date of this Agreement.

(1) Ownership and Assignment. Except as defined in this Agreement, all
Inventions which the Executive makes, conceives, reduces to practice or develops
(in whole or in part, either alone or jointly with others) during his employment
will be the sole property of the Employer to the maximum extent permitted by
law. The Executive agrees to assign such Inventions and all Rights in them to
the Employer. Exemptions from this Agreement to assign may be authorized in
those circumstances where the mission of the Employer is better served by such
action, provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Employer policies. Further, the
Executive may petition the Employer for license to make, market or sell a
particular Invention. The Employer may release patent rights to the inventor in
those circumstances when:

(a) the Employer provides the Executive with notification in writing that it
elects not to file a patent application and the inventor is prepared to do so at
his expense, or

(b) at the Employer’s discretion, the equity of the situation indicates that
such release should be given, provided in either case that no further research
or development to develop that invention will be conducted involving Employer
support or facilities, and provided further that a shop right is granted to the
Employer and, at the Employer’s discretion, the Employer shall have a
royalty-free, assignable license to the Invention and any intellectual property
rights related to it.

The provisions of Paragraph 8E(1) do not apply to an Invention for which no
equipment, supplies, facility, or trade secret information of the Employer was
used and which was developed entirely on the Executive’s own time, unless
(a) the Invention relates (1) to the business of the Employer, or (2) to the
Employer’s actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by the Executive for the
Employer.

(2) Disclosure to the Employer. The Executive promptly will disclose in writing
to the Chief Executive Officer, with a copy to the General Counsel of the
Employer, all Inventions. The Executive also will disclose to the General
Counsel of the Employer all things that would be Inventions if made during the
term of the Executive’s



--------------------------------------------------------------------------------

employment, conceived, reduced to practice, or developed by the Executive within
six months after the termination of his employment with the Employer, unless the
Executive can demonstrate that the Invention has been conceived and first
reduced to practice by the Executive following the termination of his employment
with the Employer. Such disclosures will be received by the Employer in
confidence (to the extent they are not assigned in this Paragraph and do not
extend the assignment made in this Paragraph.) The Executive will not disclose
Inventions to any person outside the Employer unless requested to do so by the
Chief Executive Officer or the General Counsel of the Employer.

(3) Assistance with Rights. The Executive agrees to perform, during and after
employment, all acts deemed necessary or desirable by the Employer to permit and
assist it, at the Employer’s expense, in obtaining, maintaining, defending and
enforcing Rights with respect to such Inventions and improvements in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. The Executive agrees to
execute such declarations, assignments, or other documents as may be necessary
in the course of Invention evaluation, patent prosecution, or protection of
patent or analogous property rights, to assure that title in such Inventions
will be held by the Employer or by such other parties designated by the Employer
as may be appropriate under the circumstances. The Executive irrevocably
designates and appoints the Employer and its duly authorized officers and
agents, as his agents and attorneys-in-fact to act for and on the Executive’s
behalf and instead of the Executive, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by the Executive.

(4) Moral Rights. Any assignment of copyright pursuant to this Agreement
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Executive hereby waives such Moral
Rights and consents to any action of the Employer that would violate such Moral
Rights in the absence of such consent. The Executive will confirm any such
waivers and consents from time to time as requested by the Employer.

F. No Conflicts. The execution and delivery of this Agreement by the Executive
does not conflict with, or result in a breach of or constitute a default under,
any agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.

G. Disclosure. The Executive acknowledges and agrees that the scope described
above is necessary and reasonable in order to protect the Employer in the
conduct of its business and that, if the Executive becomes employed by another
employer, he shall be required to disclose the existence of this Paragraph 8 to
such employer and the Executive hereby consents to and the Employer is hereby
given permission to disclose the existence of this Paragraph 8 to such employer.

H. Market Information. The Executive acknowledges that he may become aware of
“material” nonpublic information relating to the Employer’s vendors, suppliers,
alliance and/or joint venture partners, customers, or competitors (each, a
“Business Partner”) whose stocks are publicly



--------------------------------------------------------------------------------

traded. The Executive acknowledges that he is prohibited by law as well as by
Employer policy from trading in the shares of such Business Partners while in
possession of such information or directly or indirectly disclosing such
information to any other persons so that they may trade in these shares. For
purposes of this Paragraph H, “material” information may include any
information, positive or negative, which might be of significance to an investor
in determining whether to purchase, sell or hold the stock of publicly traded
customers. Information may be significant for this purpose even if it would not
alone determine the investor’s decision. Examples include a potential business
acquisition, internal financial information that departs in any way from what
the market would expect, the acquisition or loss of a major contract, or an
important financing transaction.

I. Unauthorized Material. The Employer does not wish to incorporate any
unlicensed or unauthorized material into its products or services or those of
its subsidiaries. Therefore, the Executive agrees that he will not knowingly
disclose to the Employer, use in the Employer’s business, or cause the Employer
to use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Employer has a right to receive and use such information. The
Executive will not incorporate into his work any material which is subject to
the copyrights of any third party unless the Employer has a written agreement
with such third party or otherwise has the right to receive and use such
information.

J. Injunctive Relief. It is agreed that any breach or anticipated or threatened
breach of any of the Executive’s covenants contained in this Paragraph 8 will
result in irreparable harm and continuing damages to the Employer and its
business and that the Employer’s remedy at law for any such breach or
anticipated or threatened breach will be inadequate and, accordingly, in
addition to any and all other remedies that may be available to the Employer at
law or in equity in such event, any court of competent jurisdiction may issue a
decree of specific performance or issue a temporary and permanent injunction,
without the necessity of the Employer posting bond or furnishing other security
and without proving special damages or irreparable injury, enjoining and
restricting the breach, or threatened breach, of any such covenant, including,
but not limited to, any injunction restraining the Executive from disclosing, in
whole or part, any Confidential Information. The Executive further agrees to pay
all of the Employer’s costs and expenses, including reasonable attorneys’ and
accountants’ fees, incurred in successfully enforcing such covenants.

9. Notices. Any and all notices required in connection with this Agreement shall
be deemed adequately given only if in writing and (a) personally delivered, or
sent by first class, registered or certified mail, postage prepaid, return
receipt requested, or by recognized overnight courier, (b) sent by facsimile,
provided a hard copy is mailed on that date to the party for whom such notices
are intended, or (c) sent by other means at least as fast and reliable as first
class mail. A written notice shall be deemed to have been given to the recipient
party on the earlier of (a) the date it shall be delivered to the address
required by this Agreement; (b) the date delivery shall have been refused at the
address required by this Agreement; (c) with respect to notices sent by mail or
overnight courier, the date as of which the Postal Service or overnight courier,
as the case may be, shall have indicated such notice to be undeliverable at the
address required by this Agreement; or (d) with respect to a facsimile, the date
on which the facsimile is sent and receipt of which is confirmed. Any and all
notices referred to in this Agreement, or which either party desires to give to
the other, shall be addressed to his residence in the case of the Executive, or,
if to the Employer, to:

 

Vice President, Human Resources

Zebra Technologies Corporation

333 Corporate Woods Parkway

Vernon Hills, IL 60061



--------------------------------------------------------------------------------

Either party may from time to time designate a new address by notice given in
accordance with this Paragraph 9.

10. Waiver of Breach. A waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
or estoppel of any subsequent breach by such other party. No waiver shall be
valid unless in writing and signed by an authorized officer of the Employer or
by the Executive, as the case may be.

11. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his duties or obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the Executive, his estate and beneficiaries.
The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer.

12. Entire Agreement. This Agreement, together with the agreements referred to
herein, sets forth the entire and final agreement and understanding of the
parties and contains all of the agreements made between the parties with respect
to the subject matter hereof. This Agreement supersedes the Prior Agreements and
any and all other agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof. No change or modification of
this Agreement shall be valid unless in writing and signed by the Employer and
the Executive.

13. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

14. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

15. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

16. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to its
conflict of law provisions. Furthermore, the Executive agrees and consents to
submit to personal jurisdiction in the state of Illinois in any state or federal
court of competent subject matter jurisdiction situated in Lake or Cook County,
Illinois. The Executive further agrees that the sole and exclusive venue for any
suit arising out of, or seeking to enforce, the terms of this Agreement shall be
in a state or federal court of competent subject matter jurisdiction situated in
Lake or Cook County, Illinois. In addition, the Executive waives any right to
challenge in another court any judgment entered by such Lake or Cook County
court or to assert that any action instituted by the Employer



--------------------------------------------------------------------------------

in any such court is in the improper venue or should be transferred to a more
convenient forum. Further, the Executive waives any right he may otherwise have
to a trial by jury in any action to enforce the terms of this Agreement.

18. Indemnification. The Employer shall obtain and maintain for the Executive
directors’ and officers’ liability insurance coverage and shall indemnify the
Executive to the extent permitted under the Employer’s By-Laws and/or
Certificate of Incorporation.

19. No Mitigation. The Executive shall have no obligation or duty to seek
subsequent employment or engagement as an employee (including self-employment)
or as a consultant or otherwise mitigate the Employer’s obligation under this
Agreement. Payments and benefits due under Paragraph 7 of this Agreement shall
not be reduced by any compensation earned by the Executive as an employee or
consultant from any employment or consulting arrangement after the Executive’s
termination of employment.

IN WITNESS WHEREOF, the parties have set their signatures on the date set forth
below.

 

ZEBRA TECHNOLOGIES CORPORATION:     EXECUTIVE: By:   /s/ Anders Gustafsson    
By:   /s/ Michael C. Smiley   Anders Gustafsson       Michael C. Smiley   Chief
Executive Officer       Date signed:   April 17, 2008     Date signed:   April
11, 2008        



--------------------------------------------------------------------------------

EXHIBIT A

Form of

NON-QUALIFIED STOCK OPTION AGREEMENT

This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”), dated as of
<<Grant Date>> (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), and MICHAEL C. SMILEY (the “Participant”),
relating to a non-qualified stock option granted under the 2006 Zebra
Technologies Corporation Incentive Compensation Plan (the “Plan”). Capitalized
terms used in this Option Agreement without definition shall have the meanings
ascribed to such terms in the Plan.

 

1. Grant of Option.

 

  a. Grant. Subject to the provisions of this Option Agreement and pursuant to
the provisions of the Plan, the Company hereby grants to the Participant as of
the Grant Date a Non-Qualified Stock Option (the “Option”) to purchase 11,700
shares (the “Option Shares”) of the Company’s Class A Common Stock, $.01 par
value per share (the “Stock”), at a price of <<Strike Price>> per share (the
“Option Price”).

 

  b. Term of the Option. Unless the Option terminates earlier pursuant to other
provisions of the Option Agreement, the Option shall expire on the tenth
anniversary of the Grant Date (the “Expiration Date”).

 

  c. Nontransferability. The Option shall be non-transferable, except by will or
the laws of descent and distribution, or as otherwise permitted under the Plan.

 

2. Vesting of Option.

 

  a. General Vesting Rule. Prior to the Expiration Date, the Option shall become
and be exercisable as follows:

 

Grant Date Anniversary

   Percentage of Option
Exercisable

Prior to the first anniversary of the Grant Date

     0%

On or after the first anniversary of the Grant Date

   25%

On or after the second anniversary of the Grant Date, an additional

   25%

On or after the third anniversary of the Grant Date, an additional

   25%

On or after the fourth anniversary of the Grant Date, an additional

   25%

provided, however, except as otherwise provided for under this Option Agreement,
the Participant must remain employed by the Company or any Subsidiary
continuously through the applicable-vesting dates.

 

  b. Death or Disability. Notwithstanding the provisions of Section 2(a) hereof,
in the event the Participant’s employment with the Company and/or any Subsidiary
is terminated due to death or Disability, any unvested Option Shares as of the
date of the Participant’s termination of employment shall immediately become
fully vested and exercisable and, along with unexercised vested Option Shares,
shall remain exercisable until the earlier of:



--------------------------------------------------------------------------------

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of
employment due to death or Disability.

In the event of the Participant’s death, the Participant’s beneficiary or estate
may exercise the vested Option Shares.

 

  c. Retirement. In the event the Participant’s employment with the Company
and/or any Subsidiary is terminated due to Retirement, any unexercised, vested
Option Shares as of the date of Participant’s termination of employment shall
remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of
employment due to Retirement.

For purposes of this Option Agreement, “Retirement” means the Participant’s
voluntary termination of employment with the Company and/or any Subsidiary after
attaining either:

 

  •  

age 55 with ten (10) complete years of service or more with the Company and/or
any Subsidiary; or

 

  •  

age 65.

 

  d. Termination for Cause. In the event the Participant’s employment with the
Company and/or any Subsidiary is terminated for Cause, all unvested Option
Shares and all unexercised, vested Option Shares shall expire immediately, be
forfeited and considered null and void. For purposes of this Option Agreement,
“Cause” means, as determined by the Company, in its sole discretion, termination
of the Participant’s employment with the Company or any Subsidiary because of:

 

  (i) the Participant’s material breach of this Option Agreement or of any other
agreement to which the Participant and the Company are parties, as determined by
the Committee in good faith; or

 

  (ii) material violation of Company policy, regardless of whether within or
outside of his or her authority; or

 

  (iii) willful or intentional misconduct; gross negligence; or dishonest,
fraudulent, or unethical behavior; or other conduct involving serious moral
turpitude, by Participant in the performance of his or her duties; or

 

  (iv) dishonesty, theft or conviction of any crime or offense involving money
or property of the Company or any Subsidiary; or

 

  (v) breach of any fiduciary duty owing to the Company or any Subsidiary

 

  (vi) unauthorized disclosure of Confidential Information or unauthorized
dissemination of Company Materials; or

 

  (vii) conduct that is, or could reasonably be expected to be, materially
harmful to the Company or any of its subsidiaries or affiliates, as determined
by the Committee in good faith.

 

  e.

Other Termination of Employment. In the event the Participant’s employment with
the



--------------------------------------------------------------------------------

 

Company and/or any Subsidiary is terminated for any reason other than as
provided in Sections 2(b), (c) or (d) hereof, any unexercised, vested Option
Shares as of the date of Participant’s termination of employment shall remain
exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) ninety (90) days after the date of the Participant’s involuntary (as to
the Participant) termination of employment for reasons other than death,
Disability, Retirement, or Cause; or

 

  (iii) thirty (30) days after the date of the Participant’s voluntary
termination of employment for reasons other than Retirement.

 

  f. Change in Control Vesting. Subject to the provisions of Section 15 of the
Plan, if a Change in Control occurs, 100% of the remaining unvested Option
Shares shall be immediately vested and exercisable upon the Change in Control
and, along with unexercised vested Option Shares, shall remain exercisable
through the Expiration Date.

 

3. Exercise of Option.

 

  a. Manner of Exercise. The vested Option Shares may be exercised, in whole or
in part, by delivering written notice to the Company in accordance with of
Section 7(k) hereof and in such form as the Company may require from time to
time. Such notice of exercise shall:

 

  (i) specify the number of Option Shares to be purchased;

 

  (ii) specify the aggregate Option Price for such Option Shares; and

 

  (iii) be accompanied by payment in full of such aggregate Option Price.

 

  b. Payment Upon Exercise. The Option Price upon exercise of any Option Shares
shall be payable to the Company in full either:

 

  (i) in cash or its equivalent;

 

  (ii) by tendering previously acquired Stock that has been held for at least
six months (or such longer period to avoid a charge to earnings for financial
reporting purposes) and having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price, or

 

  (iii) a combination of Sections 3(b)(i) and (ii) hereof.

In addition, payment of the Option Price may be payable by one or more of the
following methods either upon written consent from the Committee or if one or
more of the following methods will not result in a charge to earnings for
financial reporting purposes:

 

  (iv) by withholding Stock that otherwise would be acquired on exercise having
an aggregate Fair Market Value at the time of exercise equal to the total Option
Price,

 

  (v) by tendering other Awards payable under the Plan, or

 

  (vi) by cashless exercise through delivery of irrevocable instructions to a
broker to promptly deliver to the Company the amount of proceeds from a sale of
shares having a Fair Market Value equal to the purchase price.

 

  (vii) Any combination of Sections 3(b)(i)-(vi) upon written consent of the
Committee.

 

  c. Compliance with Federal and State Law. The Company reserves the right to
delay a Participant’s exercise of an Option if the Company’s issuance of Stock
upon such exercise would violate any applicable federal or state securities laws
or any other applicable laws or regulations. The Participant may not sell or
otherwise dispose of the Option Shares in violation of any applicable law. The
Company may postpone issuing and delivering any Option Shares for so long as the
Company reasonably determines to be necessary to satisfy the following:



--------------------------------------------------------------------------------

  (i) its completing or amending any securities registration or qualification of
the Option Shares or it or the Participant satisfying any exemption from
registration under any federal or state law, rule, or regulation;

 

  (ii) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after the Participant’s death is entitled to do so;

 

  (iii) the Participant complying with any requests for representations under
the Plan;

 

  (iv) the Participant complying with any federal, state, or local tax
withholding obligations;

 

  (v) its deferring payment of any amount that it reasonably determines would
not be deductible under Code Section 162(m) until the earlier of:

 

  •  

the earliest date on which the Company reasonably determines that the
deductibility of the payment will not be limited; or

 

  •  

the year following the Participant’s termination of employment; and

 

  (vi) its compliance with the restrictions of Code Section 409A to the extent
applicable, including any final regulations issued pursuant thereto, including
the Committee’s right to amend any provision of this Option Agreement, to the
extent necessary to comply with Code Section 409A.

 

  d. No Fractions of Stock. The Company shall not be required to issue any
fractional shares of Stock.

 

4. Payment of Taxes.

 

  a. General Rule. If the Company is obligated to withhold an amount on account
of any tax imposed as a result of the exercise of an Option, the Participant
shall be required to pay such amount to the Company, as provided under
Section 17 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Option and its exercise.

 

5. Changes in Company’s Capital Structure.

 

  a. Adjustment in Authorized Stock. As may be determined to be appropriate and
equitable by the Committee, in its complete and sole discretion, to prevent
dilution or enlargement of rights, the Committee shall make or authorize to be
made an adjustment in the number and class of Option Shares and/or the Option
Price to prevent dilution or enlargement of rights, as a result of the
following:

 

  (i) any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business;

 

  (ii) any merger or consolidation of the Company;

 

  (iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Company’s Common Stock or the rights thereof;

 

  (iv) the dissolution or liquidation of the Company;

 

  (v) any sale or transfer of all or any part of the Company’s assets or
business; or

 

  (vi) any other corporate act or proceeding, whether of a similar character or
otherwise.

 

6. Confidentiality, Non-Solicitation and Non-Compete. Participant agrees to,
understands and acknowledges the following:



--------------------------------------------------------------------------------

  a. Confidential Information. Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company. For purposes of
this Option Agreement, Confidential Information means any and all financial,
technical, commercial or other information concerning the business and affairs
of the Company that is confidential and proprietary to the Company, including
without limitation,

 

  (i) information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;

 

  (ii) inventions, designs, methods, discoveries, works of authorship,
creations, improvements or ideas developed or otherwise produced, acquired or
used by the Company;

 

  (iii) the Company’s proprietary programs, processes or software, consisting of
but not limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;

 

  (iv) the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including such information in incomplete stages of design or research and
development; and

 

  (v) other confidential and proprietary information or documents relating to
the Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.

The Company devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business, and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. Each and every component of
the Confidential Information is sufficiently secret to derive economic value
from its not being generally known to other persons. While employed by the
Company and thereafter, Participant will hold in the strictest confidence and
not use in any manner which is detrimental to the Company or disclose to any
individual or entity any Confidential Information, except as may be required by
the Company in connection with Participant’s employment.

All Company Materials are and will be the sole property of the Company.
Participant agrees that during and after his or her employment by the Company,
Participant will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any person or entity outside the
Company, except as Participant is required to do so in connection with
performing the duties of his or her employment. Participant further agrees that,
immediately upon the termination of his or her employment for any reason, or
during Participant’s employment if so requested by the Company, Participant will
return all Company Materials and other physical property, and any reproduction
thereof, excepting only Participant’s copy of this Agreement. For purposes of
this Option Agreement, Company Materials means documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Company, whether such documents have been prepared by Participant or by others.

 

  b. Non-Solicitation and Non-Compete. For the period beginning on the date
hereof and ending twelve (12) months following the termination of employment
with the Company, Participant will not directly or indirectly:



--------------------------------------------------------------------------------

  (i) employ, recruit or solicit for employment any person who is (or was within
the six (6) months prior to Participant’s employment termination date) an
employee of the Company;

 

  (ii) accept employment or engage in a competing business which may require
contact, solicitation, interference or diverting of any of the Company’s
customers, or that may result in the disclosure, divulging, or other use, of
Confidential Information or Company Materials acquired during Participant’s
employment with the Company; or

 

  (iii) solicit or encourage any customer, vendor or potential customer or
vendor of the Company with whom Participant had contact while employed by the
Company to terminate or otherwise alter his, her or its relationship with the
Company. Participant understands that any person or entity that Participant
contacted during the twelve (12) months prior to the date of Participant’s
termination of employment for the purpose of soliciting sales from such person
or entity shall be regarded as a “potential customer” of the Company to whom the
Company has a protectible proprietary interest.

 

  c. Remedies for Violation.

 

  (i) Injunctive Action. Participant acknowledges that if he or she violates the
terms of this Section 6, the injury that would be suffered by the Company as a
result of a breach of the provisions of this Option Agreement (including any
provision of Section 6 (a) or (b) hereof) would be irreparable and that an award
of monetary damages to the Company for such a breach would be an inadequate
remedy. Consequently, the Company will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Option Agreement, and the Company will not be obligated to post bond or other
security in seeking such relief. Without limiting the Company’s rights under
this Section 6(c) (or Sections 6(a) or (b) hereof) or any other remedies of the
Company, if the Participant breaches any of the provisions of Sections 6(a) or
(b) hereof, the Company will have the right to cease making any payments
otherwise due to the Participant under this Option Agreement.

 

  (ii)

Forfeiture of the Option and Repayment. In addition to the rights available to
the Company under Section 6(c)(i) hereof, if Participant violates the terms of
this Section 6 at any time, Participant, without any further action by the
Company or Participant, shall forfeit, as of the first day of any such
violation, all right, title and interest to this Option, any Option Shares then
owned by Participant and any net proceeds received by Participant pursuant to
any sales or transfer of any Option Shares prior to, on or after such date, and
the Company shall have the right to issue a stop transfer order and other
appropriate instructions to its transfer agent with respect to this Option and
the Option Shares, and the Company further shall be entitled to reimbursement
from Participant of any fees and expenses (including attorneys’ fees) incurred
by or on behalf of the Company in enforcing the Company’s rights under this
Section 6. By accepting this Option grant, Participant hereby consents to a
deduction from any amounts the Company owes to Participant from time to time
(including amounts owed to Participant as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Participant by
the Company), to the extent of any amounts that Participant owes



--------------------------------------------------------------------------------

 

the Company under this Section 6. In addition to any injunctive relief sought
under Section 6(c)(i) hereof and whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount Participant owes to the Company, calculated as set forth in this
Section 6(c)(ii), Participant agrees to immediately pay the unpaid balance to
the Company.

 

  d. Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Option Agreement are reasonable and
necessary to protect a legitimate, protectible interest of the Company. However,
if one or more provisions of this Option Agreement are held to be unenforceable
under applicable law to any extent, such provision(s) shall, to that extent, be
excluded from this Option Agreement and the balance of the Option Agreement
shall be interpreted as if such provision(s) were so excluded to that extent and
shall be enforceable in accordance with its terms.

 

  e. Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
Option, to acknowledge in writing that he or she has not engaged, and is not in
the process of engaging, in any of the activities described in this Section 6.

 

7. Miscellaneous Provisions.

 

  a. No Service or Employment Rights. No provision of this Option Agreement or
of the Option granted hereunder shall give the Participant any right to continue
in the service or employ of the Company or any Subsidiary, create any inference
as to the length of employment or service of the Participant, affect the right
of the Company or any Subsidiary to terminate the employment or service of the
Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any Subsidiary.

 

  b. Stockholder Rights. Until the Option shall have been duly exercised to
purchase such Option Shares and such shares have been officially recorded as
issued on the Company’s official stockholder records, no person or entity shall
be entitled to vote, receive dividends or be deemed for any purpose the holder
of any Option Shares, and adjustments for dividends or otherwise shall be made
only if the record date therefor is subsequent to the date such shares are
recorded and after the date of exercise and without duplication of any
adjustment.

 

  c. Plan Document Governs. The Option is granted pursuant to the Plan, and the
Option and this Option Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Option Agreement by reference or are
expressly cited. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan. Any inconsistency between the
Option Agreement and the Plan shall be resolved in favor of the Plan.
Participant hereby acknowledges receipt of a copy of the Plan.

 

  d. Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any shares of
Common Stock upon the exercise of all or any part of this Option, an agreement
(in such form as the Committee may specify) in which the Participant represents
that the shares of Common Stock acquired by him or her upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.

 

  e.

Beneficiary Designation. The Participant may, from time to time, in accordance
with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Option Agreement is



--------------------------------------------------------------------------------

 

to be paid in case of his or her death before he or she receives any or all of
such benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Committee during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate or exercised by the Participant’s estate.

 

  f. Administration. This Option Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Option Agreement, all of which shall be binding upon the Participant.

 

  g. No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Option Agreement) that the granting of Options under this Option
Agreement are made on a fully discretionary basis by the Company and that this
Option Agreement does not lead to a vested right to further Option awards in the
future.

 

  h. Use Of Personal Data. By executing this Option Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

  i. Severability. In the event that any provision of this Option Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Agreement, and this Option
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

  j. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

  k. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address as
shown on the Company’s records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.



--------------------------------------------------------------------------------

  l. Counterparts. This Option Agreement may be signed in two counterparts, each
of which shall be an original, but both of which shall constitute but one and
the same instrument.

 

  m. Successors and Assigns. This Option Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

 

  n. Governing Law. This Option Agreement and the Option granted hereunder shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

 

  o. Entire Agreement. This Option Agreement, together with the Plan, constitute
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

  p. Amendment. Any amendment to this Option Agreement shall be in writing and
signed by the Company.

 

  q. Headings. The headings contained in this Option Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Option
Agreement.

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     Participant

 

   

 

Anders Gustafsson     Michael C. Smiley Chief Executive Officer      



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Stock Agreement”), dated as of <<Grant
Date>> (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a Delaware
corporation (the “Company”), and MICHAEL C. SMILEY (the “Participant”), relating
to restricted stock granted to the Participant under the 2006 Zebra Technologies
Corporation Incentive Compensation Plan (the “Plan”). Capitalized terms used in
this Stock Agreement without definition shall have the meanings ascribed to such
terms in the Plan.

 

1. Grant of Restricted Stock.

 

  a. Grant. Subject to the provisions of this Stock Agreement and pursuant to
the provisions of the Plan, the Company hereby grants to the Participant as of
the Grant Date 7,500 shares of the Company’s Class A Common Stock, $.01 par
value per share (the “Restricted Stock”).

 

  b. Nontransferability. Except as otherwise permitted under the Plan or this
Stock Agreement, the Restricted Stock granted hereunder shall be
non-transferable by the Participant during the Period of Restriction set forth
under Section 2 of this Stock Agreement.

 

2. Vesting of Restricted Stock.

 

  a. Period of Restriction. The Restricted Stock shall be forfeitable and
non-transferable during the Period of Restriction. The Period of Restriction
with respect to the Restricted Stock shall begin on the Grant Date and shall end
on September 4, 2012; provided, however, the Period of Restriction will lapse in
accordance with the following schedule:

 

  (i) twenty-five percent (25%) of the Restricted Stock shall vest (and the
restrictions on nontransferability shall lapse on such Restricted Stock) if at
any time during the Period of Restriction the average of the Total Shareholder
Return (as hereinafter defined) measured over any forty-five (45) consecutive
trading-days is at least sixty percent (60%); and

 

  (ii) the final seventy-five percent (75%) of the Restricted Stock shall vest
(and the restrictions on nontransferability shall lapse on such Restricted
Stock) if at any time during the Period of Restriction the average of the Total
Shareholder Return measured over any forty-five (45) consecutive trading-days,
is at least one hundred percent (100%).

If the average of the Total Shareholder Return measured over any forty-five
consecutive trading-day period is between sixty percent (60%) and one hundred
percent (100%), then the Participant shall vest in the Restricted Stock in the
aggregate (which Vested Percentage shall include the 25% reflected in
subparagraph (i), above), as follows (rounded to the nearest whole share):



--------------------------------------------------------------------------------

Total Shareholder Return

   Vested Percentage

65% but less than 70%

   28.8%

70% but less than 75%

   33.4%

75% but less than 80%

   39.3%

80% but less than 85%

   46.8%

85% but less than 90%

   56.2%

90% but less than 95%

   68.4%

95% but less than 100%

   83.8%

Except as otherwise provided for under this Stock Agreement or under the
Employment Agreement between the Company and the Participant effective as of
<<Grant Date>> (the “Employment Agreement”), the Participant must remain
employed continuously through each applicable vesting date. Any Restricted Stock
which is unvested at the expiration of the Period of Restriction as a result of
the failure to attain the required Total Shareholder Return shall immediately be
forfeited to the Company.

“Total Shareholder Return” shall be equal to (i) the fair market value of a
share of the Company’s Common Stock as reported on The NASDAQ Stock Market as of
the close of business on any particular date minus $36.80 plus aggregate
dividends paid on a share of the Company’s Common Stock since September 4, 2007,
divided by (ii) $36.80.

The Committee shall make or authorize to be made an adjustment to the foregoing
formula for Total Shareholder Return to prevent dilution or enlargement of the
Total Shareholder Return, as a result of the following: (1) any adjustment,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business; (2) any merger or consolidation of the Company (other
than a Change in Control); (3) any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Company’s common stock or the
rights thereof; (4) the dissolution or liquidation of the Company; (5) any sale
or transfer of all or any part of the Company’s assets or business; or (6) any
other corporate act or proceeding, whether of a similar character or otherwise.

 

  b. Vesting Exceptions. Notwithstanding the provisions of Section 2(a) hereof,
a Participant’s unvested Restricted Stock shall be subject to the following
additional vesting rules in the following circumstances:

 

  (i) Termination of Employment. Except as provided in Section 2(b)(ii), in the
event the Participant’s employment with the Company and/or any Subsidiary is
terminated for any reason, any unvested Restricted Stock as of the date of the
Participant’s termination of employment shall immediately be forfeited to the
Company.

 

  (ii) Change in Control Termination of Employment. Subject to the provisions of
Section 15 of the Plan, in the event a Change in Control occurs during the
Period of Restriction and the Participant’s employment is terminated by the
Company and/or any Subsidiary without Cause or is terminated by the Participant
for Good Reason during the period beginning 120 days before and ending one
(1) year after such Change in Control, any Restricted Stock which is unvested as
of the date of the Change in Control shall be accelerated upon such a
termination of employment and shall vest as follows:



--------------------------------------------------------------------------------

Date of Change in Control

   Percentage of Unvested
That Vest

Prior to September 4, 2008

   100%

On or after September 4, 2008,

     80%

but prior to September 4, 2009

  

On or after September 4, 2009

     60%

but prior to September 4, 2010

  

On or after September 4, 2010

     40%

but prior to September 4, 2011

  

On or after September 4, 2011

     20%

but prior to September 4, 2012

  

“Cause” and “Good Reason” shall have the respective meanings assigned to such
terms in the Employment Agreement.

 

3. Rights While Holding Restricted Stock.

 

  a. Legend. Each certificate issued for shares of Restricted Stock under this
Stock Agreement shall be registered in the Participant’s name and deposited by
the Participant, together with a stock power endorsed in blank, with the Company
and shall bear the following (or a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in a Stock Agreement entered into between the registered owner and Zebra
Technologies Corporation.”

When shares of Restricted Stock become vested, the Company shall redeliver to
the Participant (or the Participant’s legal representatives, beneficiaries or
heirs) the number of shares which have then vested. The Participant agrees that
any sale of shares of Restricted Stock received upon vesting shall be made in
compliance with the registration requirements of the Securities Act of 1933 or
an applicable exemption therefrom. The Committee may require the Participant to
furnish to the Company, prior to the delivery of any vested shares of Restricted
Stock, an agreement (in such form as the Committee may specify) in which the
Participant represents that the shares of stock are being acquired for
investment and not with a view to the sale or distribution thereof.

 

  b. Rights as a Stockholder. During the period that shares of Restricted Stock
remain unvested, the Participant shall have all of the rights of a stockholder
of the Company with respect to the Restricted Stock including, but not limited
to, the right to receive dividends paid on the shares of Restricted Stock and
the full right to vote such shares.

 

  c. Section 83(b) Election. Unless prior written consent of the Committee is
secured, the Participant is not permitted to make a Section 83(b) election with
respect to the Restricted Stock granted under this Stock Agreement. If the
Committee consents to such Section 83(b) election, the Participant must notify
the Committee within ten (10) days after filing the Section 83(b) election with
the Internal Revenue Service.



--------------------------------------------------------------------------------

  d. Compliance with Federal and State Law. The Company may postpone issuing and
delivering any Restricted Stock for so long as the Company reasonably determines
to be necessary to satisfy the following:

 

  (i) it completing or amending any securities registration or qualification of
the Restricted Stock or it or the Participant satisfying any exemption from
registration under any federal or state law, rule or regulation;

 

  (ii) the Participant complying with any requests for representations under the
Plan; and

 

  (iii) the Participant complying with any federal, state or local tax
withholding obligations.

 

4. Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the issuance of the Restricted Stock,
the Participant shall be required to pay such amount to the Company, as provided
under Section 17 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Restricted Stock and its vesting.

 

5. Confidentiality, Non-Solicitation and Non-Compete. Participant agrees to,
understands and acknowledges the following:

 

  a. Confidential Information. Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company. For purposes of
this Stock Agreement, “Confidential Information” means any and all financial,
technical, commercial or other information concerning the business and affairs
of the Company that is confidential and proprietary to the Company, including
without limitation,

 

  (i) information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including, without
limitation, specific customer product requirements, pricing arrangements,
payment terms, customer lists and other similar information;

 

  (ii) inventions, designs, methods, discoveries, works of authorship,
creations, improvements or ideas developed or otherwise produced, acquired or
used by the Company;

 

  (iii) the Company’s proprietary programs, processes or software, consisting
of, but not limited to, computer programs in source or object code and all
related documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including, without
limitation, programs and documentation in incomplete stages of design or
research and development;

 

  (iv) the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including, without limitation, such information in incomplete stages of design
or research and development; and

 

  (v) other confidential and proprietary information or documents relating to
the Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.



--------------------------------------------------------------------------------

The Company devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business, and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. Each and every component of
the Confidential Information is sufficiently secret to derive economic value
from its not being generally known to other persons. While employed by the
Company and thereafter, Participant will hold in the strictest confidence and
not use in any manner which is detrimental to the Company or disclose to any
individual or entity any Confidential Information, except as may be required by
the Company in connection with Participant’s employment.

All Company Materials are and will be the sole property of the Company.
Participant agrees that during and after his or her employment by the Company,
Participant will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any person or entity outside the
Company, except as Participant is required to do so in connection with
performing the duties of his or her employment. Participant further agrees that,
immediately upon the termination of his or her employment for any reason, or
during Participant’s employment if so requested by the Company, Participant will
return all Company Materials and other physical property, and any reproduction
thereof, excepting only Participant’s copy of this Agreement. For purposes of
this Stock Agreement, “Company Materials” means documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Company, regardless of whether such documents have been prepared by Participant
or by others.

 

  b. Non-Solicitation and Non-Compete. For the period beginning on the date
hereof and ending twenty-four (24) months following the termination of
employment with the Company, Participant will not directly or indirectly:

 

  (i) employ, recruit or solicit for employment any person who is (or was within
six (6) months prior to Participant’s employment termination date) an employee
of the Company;

 

  (ii) accept employment or engage in a competing business which may require
contact, solicitation, interference or diverting of any of the Company’s
customers, or that may result in the disclosure, divulging, or other use, of
Confidential Information or Company Materials acquired during Participant’s
employment with the Company; or

 

  (iii) solicit or encourage any customer, vendor or potential customer or
vendor of the Company with whom Participant had contact while employed by the
Company to terminate or otherwise alter his, her or its relationship with the
Company. Participant understands that any person or entity that Participant
contacted during the twelve (12) months prior to the date of Participant’s
termination of employment with the Company for the purpose of soliciting sales
from such person or entity shall be regarded as a “potential customer” of the
Company to whom the Company has a protectible proprietary interest.

 

  c. Remedies for Violation.

 

  (i)

Injunctive Action. Participant acknowledges that if he or she violates the terms
of this Section 5 the injury that would be suffered by the Company as a result
of a breach of the provisions of this Stock Agreement (including any provision
of Section 5(a) or (b) hereof) would be irreparable and that an award of
monetary damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to



--------------------------------------------------------------------------------

 

any other rights it may have, to obtain injunctive relief to restrain any breach
or threatened breach or otherwise to specifically enforce any provision of this
Stock Agreement, and the Company will not be obligated to post bond or other
security in seeking such relief. Without limiting the Company’s rights under
this Section 5(c) (or Sections 5(a) or (b) hereof) or any other remedies of the
Company, if the Participant breaches any of the provisions of Sections 5(a) or
(b) hereof, the Company will have the right to cease making any payments
otherwise due to the Participant under this Stock Agreement.

 

  (ii) Forfeiture of Restricted Stock and Repayment. In addition to the rights
available to the Company under Section 5(c)(i) hereof, if Participant violates
the terms of this Section 5 at any time, Participant, without any further action
by the Company or Participant, shall forfeit, as of the first day of any such
violation, all right, title and interest to unvested Restricted Stock, any
Shares then owned by Participant due to vesting of Restricted Stock and any net
proceeds received by Participant pursuant to any sales or transfer of any
Restricted Stock (or Shares held as a result of the vesting of the Restricted
Stock) prior to, on or after such date, and the Company shall have the right to
issue a stop transfer order and other appropriate instructions to its transfer
agent with respect to the Restricted Stock (and Shares held as a result of the
vesting of the Restricted Stock), and the Company further shall be entitled to
reimbursement from Participant of any fees and expenses (including attorneys’
fees) incurred by or on behalf of the Company in enforcing the Company’s rights
under this Section 5. By accepting this Restricted Stock grant, Participant
hereby consents to a deduction from any amounts the Company owes to Participant
from time to time (including amounts owed to Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to Participant by the Company), to the extent of any amounts that Participant
owes to the Company under this Section 5. In addition to any injunctive relief
sought under Section 5(c)(i) hereof and whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of set-off the full amount Participant owes to the Company, calculated as set
forth in this Section 5(c)(ii), Participant agrees to immediately pay the unpaid
balance to the Company.

 

  d. Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Stock Agreement are reasonable and
necessary to protect a legitimate, protectible interest of the Company.

 

  e. Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to lapsing any
restriction on the Restricted Stock, to acknowledge in writing that he or she
has not engaged, and is not in the process of engaging, in any of the activities
described in this Section 5.

 

6. Miscellaneous Provisions.

 

  a. No Service or Employment Rights. No provision of this Stock Agreement or of
the Restricted Stock granted hereunder shall give the Participant any right to
continue in the service or employ of the Company or any Subsidiary, create any
inference as to the length of employment or service of the Participant, affect
the right of the Company or any Subsidiary to terminate the employment or
service of the Participant, with or without Cause, or give the Participant any
right to participate in any employee welfare or benefit plan or other program
(other than the Plan) of the Company or any Subsidiary.

 

  b.

Plan Document Governs. The Restricted Stock is granted pursuant to the Plan, and
the Restricted Stock and this Stock Agreement are in all respects governed by
the Plan and subject to all of



--------------------------------------------------------------------------------

 

the terms and provisions thereof, regardless of whether such terms and
provisions are incorporated in this Stock Agreement by reference or are
expressly cited. Any inconsistency between the Stock Agreement and the Plan
shall be resolved in favor of the Plan. Participant hereby acknowledges receipt
of a copy of the Plan.

 

  c. Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Stock Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

 

  d. Administration. This Stock Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Stock Agreement, all of which shall be binding upon the Participant.

 

  e. No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Stock Agreement) that the granting of Restricted Stock under this
Stock Agreement is made on a fully discretionary basis by the Company and that
this Stock Agreement does not lead to a vested right to further restricted stock
awards in the future.

 

  f. Use Of Personal Data. By executing this Stock Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of Data, but a refusal to provide such consent may affect his or
her ability to participate in the Plan. The Company, or its Subsidiaries, may
transfer Data among themselves or to third parties as necessary for the purpose
of implementation, administration and management of the Plan. These various
recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

  g. Severability. If one or more provisions of this Stock Agreement (including,
without limitations, the provisions of Section 5 hereof) are held to be
unenforceable under applicable law to any extent, such provision(s) shall, to
that extent, be excluded from this Stock Agreement and the balance of the Stock
Agreement shall be interpreted as if such provision(s) were so excluded to that
extent and shall be enforceable in accordance with its terms.

 

  h. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.



--------------------------------------------------------------------------------

  i. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address as
shown on the Company’s records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.

 

  j. Counterparts. This Stock Agreement may be signed in two counterparts, each
of which shall be an original, but both of which shall constitute but one and
the same instrument.

 

  k. Successors and Assigns. This Stock Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

 

  l. Governing Law. This Stock Agreement and the Restricted Stock granted
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without giving effect to provisions thereof
regarding conflict of laws.

 

  m. Entire Agreement. This Stock Agreement, together with the Plan, constitute
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

  n. Amendment. Any amendment to this Stock Agreement shall be in writing and
signed by the Company.

 

  o. Headings and Construction. The headings contained in this Stock Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Stock Agreement. This Stock Agreement is intended to be a
stock right excluded from the requirements of Code Section 409A. The terms of
this Stock Agreement shall be administered and construed in a manner consistent
with the intent that it be a stock right excluded from the requirements of Code
Section 409A.

IN WITNESS WHEREOF, the Company has caused this Stock Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     Participant

 

   

 

Anders Gustafsson     Michael C. Smiley Chief Executive Officer    